Citation Nr: 1456670	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter-in-law



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1944 to November 1945, and from November 1945 to May 1947.  His decorations include a Combat Infantry Badge and a World War II Victory Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for  a rating in excess of 10 percent for PTSD.  In January 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In conjunction with the hearing, the undersigned agreed to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c)(2014).  

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

To give the Veteran's claim for higher rating due consideration, medical evidence addressing the current severity of the Veteran's PTSD is needed.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (the current level of severity of a service-connected disability is of primary concern in a claim for an increased rating, and the more recent evidence is general the most relevant to the claim).  

The most recent report of VA mental disorders examination of record for evaluation of the Veteran's PTSD is dated in November 2004.  VA examinations were scheduled for October 2010 and July 2011 in connection with the Veteran's increased rating claim; however, the Veteran failed to report to the examinations.  During the hearing, the Veteran indicated that talking about the symptoms associated with his PTSD is very difficult for him.  

Also during the hearing, however, the Veteran and his representative indicated that, just one day prior (July 7, 2014), the Veteran underwent a VA compensation examination to address the current severity of his service-connected PTSD.  Thr undersigned held the record open for 60 days to enable the Veteran to obtain and submit the examination report for review and consideration.  However, a copy of this VA examination has not yet been associated with the claims file.  The only evidence added to the record after the hearing was a Geriatric Psychiatry Progress Note dated  in September 2014 (s added outside of the 60-day abeyance.  

Thus, there appear to be relevant VA records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of  a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ must obtain the report of the July 2014 mental health evaluation (which may contain sufficient evidence upon which the Board may decide the claim.

Also, aside from  the Geriatric Psychiatry Progress Note dated in from September 2014, the next  most recent VA treatment records associated with the claims file-from the Sepulveda VA Medical Center (VAMC)-are dated in December 2012; however, more recent records from this facility may exist.  Therefore, in addition to above-referenced VA examination report, the  AOJ should  obtain and associate with the claims file all outstanding, pertinent VA mental health treatment records.

Also, to ensure that all due process requirements, and the record is complete, while the matter is on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish or furnish appropriate, current authorization to obtain all outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, the necessary authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for another  VA examination, if appropriate) prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether "staged" rating of the Veteran's PTSD disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all VA records of mental health evaluation and/or treatment of the Veteran, to specifically include the report of a July 7, 2014 VA examination ( identified  during thr Board hearing), as well as any treatment  records from the Sepulveda VAMC dated since December 2012).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA (to include arranging for the Veteran to undergo another VA examination, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above),  is warranted).

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




